Exhibit 10.3

 

EXECUTION COPY

 

PURCHASE AND EXCHANGE AGREEMENT

 

This Purchase and Exchange Agreement (the “Agreement”) is entered into as of the
10th day of June, 2015, by and among Chart Acquisition Corp., a Delaware
corporation (“Chart”), Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), Tempus Applied Solutions Holdings, Inc., a
Delaware corporation (“PubCo”), and Chart Financing Sub Inc., a Delaware
corporation and a wholly owned subsidiary of Chart (the “Company”, and together
with Chart, Tempus and PubCo, the “Merger Parties”), and TAS Financing Sub Inc.,
a Delaware corporation and wholly owned subsidiary of Tempus (“Purchaser” and,
together with the Merger Parties, the “Parties”), with reference to the
following facts:

 

A. The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemptions from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. On or prior to the date hereof, the Company has authorized a new series of
Series A Non-Voting Preferred Stock of the Company, $0.0001 par value per share,
the terms of which are set forth in the certificate of designations for such
Series A Non-Voting Preferred Stock of the Company (the “Company Series A
Certificate of Designations”) in the form attached hereto as Exhibit A (together
with any non-voting preferred shares issued in replacement thereof in accordance
with the terms thereof, the “Company A Preferred Stock”).

 

C. Purchaser wishes to purchase, and the Company wishes to sell (the “Share
Purchase”), immediately prior to the Closing Time (as defined below) (the
“Purchase Closing Time”) upon the terms stated in this Agreement, 1,050,000
shares of Company A Preferred Stock (the “Company Preferred A Shares”) for an
aggregate purchase price of $10,500,000.

 

D. On or prior to the date hereof, the Parties and certain other parties have
amended that certain Agreement and Plan of Merger (as the Agreement and Plan of
Merger is so amended, the “Merger Agreement”), pursuant to which, among other
things, the Parties shall consummate the Mergers (as defined in the Merger
Agreement, also referred to herein as the “Business Combination”). In connection
with the Merger Agreement, PubCo has prepared and filed with the SEC a
Registration Statement on Form S-4 (333-201424) (as amended or supplemented, the
“Registration Statement”).

 

E. On or prior to the date hereof, the Parties are entering into Purchase and
Exchange Agreements (the “New Investor Exchange Agreements”) with certain new
outside investors named therein (the “New Investors”), pursuant to which
immediately prior to the Closing Time and simultaneously with the consummation
of the transactions contemplated by this Agreement, Purchaser will issue an
aggregate of 1,050,000 shares of Purchaser’s Series A Non-Voting Preferred
Stock, par value $0.0001 per share (the “Purchaser Preferred Stock”), at a
purchase price of $10.00 per share, for an aggregate purchase price of
$10,500,000.

 



1

 

 

F. On or prior to the date hereof, Chart, PubCo and the Company are entering
into Purchase and Exchange Agreements (the “Affiliate Investor Exchange
Agreements”) with certain investors affiliated with Chart or Tempus named
therein (the “Affiliate Investors”), pursuant to which immediately prior to the
Closing Time, the Company will issue an aggregate of 550,000 shares of the
Company’s Series B Non-Voting Preferred Stock, par value $0.0001 per share (the
“Company B Preferred Stock”), at a purchase price of $10.00 per share, for an
aggregate purchase price of $5,500,000.

 

G. Pursuant to the Merger Agreement and the Registration Statement, upon
consummation of the Business Combination (the time and date of the closing of
the Business Combination, the “Closing Time”), Purchaser will merge with and
into Tempus and Tempus will become a wholly-owned subsidiary of PubCo, and
accordingly, the Company A Preferred Stock will be cancelled and extinguished
without any conversion thereof or payment therefor.

 

H. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.            Purchase of Company Preferred A Shares.

 

(a)            General. Upon the terms and subject to the conditions set forth
herein, subject to the satisfaction or waiver of all of the conditions set forth
in Section 1(b) of this Agreement, at the Purchase Closing Time, the Company
shall issue and sell to Purchaser, and Purchaser shall purchase from the
Company, the Company Preferred A Shares.

 

(b)            Conditions to Share Purchase. The obligation of Purchaser to
consummate the Share Purchase at the Purchase Closing Time is subject to the
satisfaction, on or before the Purchase Closing Time, of each of the following
conditions, provided, that these conditions are for Purchaser's sole benefit and
may be waived by Purchaser at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)            The Company shall have duly executed and filed the Company Series
A Certificate of Designations with the Secretary of State of Delaware.

 

(ii)            The representations and warranties of each of the Merger Parties
(x) that are qualified by materiality or Material Adverse Effect shall be true
and correct in all respects and (y) that are not qualified by materiality or
Material Adverse Effect shall be true and correct in all material respects as of
the date when made (or cured prior to the Purchase Closing Time) and as of the
Purchase Closing Time as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and each Merger Party shall have performed, satisfied
and complied in all respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Merger Party at or prior to the Purchase Closing Time.

 



2

 

 

(iii)            The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the Share Purchase.

 

(iv)            Each of the Merger Parties shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
consummation of the Business Combination.

 

(v)            No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated hereby or pursuant to the
Merger Agreement or the Registration Statement.

 

(vi)            The consummation of the transactions contemplated by the New
Investor Exchange Agreements shall have occurred immediately prior or
simultaneously with the consummation of the transactions contemplated by this
Agreement, so that Purchaser has the funds to pay the purchase price for the
Company Preferred A Shares.

 

(c)            Delivery. At the Purchase Closing Time (x) Purchaser shall pay
the Purchase Price to the Company and (y) the Company shall credit Purchaser
with the Company Preferred A Shares on its books and records. The parties agree
that the Company Preferred A Shares shall be issued by the Company in book form
and without the issuance of stock certificates.

 

(d)            Termination of this Agreement. Notwithstanding anything to the
contrary herein, if any of the New Investor Exchange Agreements are terminated
in accordance with their terms, any party to this Agreement may terminate this
Agreement by providing written notice thereof to the other parties. Upon any
such termination of this Agreement, the obligations of Purchaser and the Company
to consummate the Share Purchase shall cease and be of no further force and
effect.

 

2.            Business Combination. At the Closing Time, in accordance with the
terms of the Merger Agreement, since Purchaser is merging with and into Tempus
and Tempus will become a wholly-owned subsidiary of Tempus, the Company
Preferred A Shares shall be cancelled and extinguished in the Parent Merger
without any conversion thereof or payment therefor. The parties hereto shall
execute and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Business Combination.

 

3.            Redemption. The Parties hereby agree that in the event that the
Share Purchase is consummated under this Agreement, but the Business Combination
is not consummated within five (5) Business Days thereafter, unless otherwise
agreed by Purchaser, at the end of such five (5) Business Day period, the
Company Preferred A Shares will be automatically redeemed by the Company in
exchange for an aggregate amount in cash equal to the Purchase Price of
$10,500,000.

 



3

 

 

4.            Representations, Warranties and Covenants of the Company.

 

(I)           The Company represents and warrants to Purchaser, as of the date
hereof, as of the Purchase Closing Time and as of the Closing Time, that:

 

(a)            Organization and Qualification. The Company and each of its
subsidiaries (if any) (each, a “Company Subsidiary”) are duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the full
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Company Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, except, with respect to the Company Subsidiaries, for
violations which would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company and each Company
Subsidiary are duly qualified to conduct its respective businesses and are in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b)            Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements and certificates to which it is
a party in connection with the transactions contemplated by this Agreement, the
Merger Agreement, the New Investor Exchange Agreements, the Affiliate Investor
Exchange Agreements, the Company Series A Certificate of Designations, the
Registration Statement, the certificate of designations for the Company B
Preferred Stock and the Investor Warrants (as defined in the New Investor
Exchange Agreements) (collectively, the “Exchange Documents”) and to issue the
Company Preferred A Shares in accordance with the terms hereof and thereof. The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Company Preferred A Shares,
have been duly authorized by board of directors of the Company and, other than
(i) such filings required under applicable securities or “Blue Sky” laws of the
states of the United States and (ii) such consents described on Schedule
4(c)(ii) attached hereto, no further filing, consent, or authorization is
required by the Company or of its board of directors or its stockholders. This
Agreement and the other Exchange Documents to which it is a party have been duly
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



4

 

 

(c)            No Conflict; Required Filings and Consents.

 

(i)            The execution, delivery and performance of the Exchange Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Company Preferred A Shares) will not (A) result in a violation of the
certificate of incorporation or bylaws of the Company, the terms of any equity
instrument of the Company or any of the Company Subsidiaries or any of the
organizational documents of the Company or any of the Company Subsidiaries or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of the Company
Subsidiaries is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of the
Company Subsidiaries is bound or affected.

 

(ii)            Except as required under applicable securities or “Blue Sky”
laws of the states of the United States, and as described on Schedule 4(c)(ii),
neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which the Company is required to obtain
pursuant to the preceding sentence) have been obtained or effected, or will have
been obtained or effected, on or prior to the Closing Time (except for those
required to be obtained or effected after the Closing Time, which will be
obtained or effected within the time periods prescribed by applicable law), and
the Company and the Company Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(d)            Issuance of Company Preferred A Shares. The issuance of the
Company Preferred A Shares is duly authorized and upon issuance in accordance
with the terms of the Exchange Documents and the certificate of incorporation
and bylaws of the Company shall be validly issued, fully paid and non-assessable
and free from all taxes, liens, charges and other encumbrances with respect to
the issue thereof.

 

(e)            Indebtedness. Neither the Company nor any Company Subsidiary has
any outstanding indebtedness or any liens on its assets (other than liens for
taxes and other governmental charges and assessments that are not yet due and
payable and other liens that are imposed by law).

 

(II)           The Company covenants that, prior to the Closing Time, it shall
not: (x) form any subsidiaries, conduct any business or issue any securities,
other than as specifically contemplated in the Exchange Documents as in effect,
or in the form in effect, on the date hereof; or (y) incur any indebtedness.

 



5

 

 

5.            Representations and Warranties of Tempus. Tempus represents and
warrants to Purchaser, as of the date hereof, as of the Purchase Closing Time
and as of the Closing Time, that:

 

(a)            Organization and Qualification. Tempus and each subsidiary of
Tempus (each, a “Tempus Subsidiary”) are duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the full
corporate or limited liability company (as applicable) power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. Neither Tempus nor any Tempus Subsidiary is in violation of any of
the provisions of its respective operating agreement, certificate of formation,
certificate or articles of incorporation, bylaws or other organizational or
charter documents except, with respect to the Tempus Subsidiaries, for
violations which would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. Tempus and each Tempus
Subsidiary are duly qualified to conduct its respective businesses and are in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b)            Authorization and Binding Obligation. Tempus has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by Exchange Documents.
The execution and delivery of the Exchange Documents by Tempus and the
consummation by Tempus of the transactions contemplated hereby and thereby, have
been duly authorized by the sole manager of Tempus and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and (ii) such consents described on Schedule 5(c)(ii) attached
hereto, no further, consent, or authorization is required by Tempus or of its
managers or its members. This Agreement and the other Exchange Documents have
been duly executed and delivered by Tempus and constitute the legal, valid and
binding obligations of Tempus enforceable against Tempus in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 



6

 

 

(c)            No Conflict; Required Filings and Consents.

 

(i)            The execution, delivery and performance of the Exchange Documents
by Tempus and the consummation by Tempus of the transactions contemplated hereby
and thereby will not (A) result in a violation of the operating agreement or
certificate of formation of Tempus, the terms of any share capital of Tempus or
any of the Tempus Subsidiaries or any of the organizational documents of Tempus
or any of the Tempus Subsidiaries or (B) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Tempus or any
of the Tempus Subsidiaries is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations) applicable to Tempus or any of the
Tempus Subsidiaries or by which any property or asset of Tempus or any of the
Tempus Subsidiaries is bound or affected.

 

(ii)            Except as required under applicable securities or “Blue Sky”
laws of the states of the United States, and as described on Schedule 5(c)(ii),
neither Tempus nor any of the Tempus Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which Tempus is required to obtain pursuant
to the preceding sentence) have been obtained or effected, or will have been
obtained or effected, on or prior to the Closing Time (except for those required
to be obtained or effected after the Closing Time, which will be obtained or
effected within the time periods prescribed by applicable law), and Tempus and
the Tempus Subsidiaries are unaware of any facts or circumstances that might
prevent Tempus from obtaining or effecting any of the registration, application
or filings pursuant to the preceding sentence.

 

6.            Representations and Warranties of Chart. Chart represents and
warrants to Purchaser, as of the date hereof, as of the Purchase Closing Time
and as of the Closing Time, that:

 

(a)            Organization and Qualification. Chart and each subsidiary of
Chart (each, a “Chart Subsidiary”) are duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither Chart nor any Chart Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents except, with
respect to the Chart Subsidiaries, for violations which would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect. Chart and each Chart Subsidiary are duly qualified to conduct
its respective businesses and are in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 



7

 

 

(b)            Authorization and Binding Obligation. Chart has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by Exchange Documents.
The execution and delivery of the Exchange Documents by Chart and the
consummation by Chart of the transactions contemplated hereby and thereby, have
been duly authorized by the Board of Directors of Chart and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and (ii) such consents described on Schedule 6(c)(ii) attached
hereto, no further, consent, or authorization is required by Chart or of its
Board of Directors or its shareholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by Chart and constitute the
legal, valid and binding obligations of Chart enforceable against Chart in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c)            No Conflict; Required Filings and Consents.

 

(i)            Subject to the approval by Chart’s shareholders of the Business
Combination (and the other matters subject to Chart shareholder approval in the
Registration Statement) and the extension of the deadline by which Chart must
consummate the Business Combination, and subject to the filing by PubCo of the
PubCo Amended Charter and the PubCo Certificate of Designations, the execution,
delivery and performance of the Exchange Documents by Chart and the consummation
by Chart of the transactions contemplated hereby and thereby will not (A) result
in a violation of the Certificate of Incorporation, the terms of any share
capital of Chart or any of the Chart Subsidiaries, the Bylaws or any of the
organizational documents of Chart or any of the Chart Subsidiaries or (B)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Chart or any of the Chart Subsidiaries is a
party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree (including U.S. federal and state securities laws, rules, and
regulations, and the rules and regulations of the OTCQB (the “Principal Market”)
applicable to Chart or any of the Chart Subsidiaries or by which any property or
asset of Chart or any of the Chart Subsidiaries is bound or affected.

 

(ii)            Except for the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, as required under applicable securities or “Blue
Sky” laws of the states of the United States, and as otherwise described on
Schedule 6(c)(ii), neither Chart nor any of the Chart Subsidiaries is required
to obtain any consent, authorization or order of, or, make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Exchange
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations (which Chart is
required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the Closing
Time (except for those required to be obtained or effected after the Closing
Time, which will be obtained or effected within the time periods prescribed by
applicable law), and Chart and the Chart Subsidiaries are unaware of any facts
or circumstances that might prevent Chart from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence.

 



8

 

 

7.            Representations and Warranties of PubCo. PubCo represents and
warrants to Purchaser, as of the date hereof, as of the Purchase Closing Time
and as of the Closing Time, that:

 

(a)            Organization and Qualification. PubCo and each of its
subsidiaries (each, a “PubCo Subsidiary”) are duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither PubCo nor any PubCo
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents except, with respect to the PubCo Subsidiaries, for violations
which would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. PubCo and each PubCo Subsidiary
are duly qualified to conduct its respective businesses and are in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b)            Authorization and Binding Obligation. PubCo has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by the Exchange
Documents. The execution and delivery of the Exchange Documents by PubCo and the
consummation by PubCo of the transactions contemplated hereby and thereby have
been duly authorized by the Board of Directors of PubCo and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States, (ii) such consents described on Schedule 7(c)(ii) attached
hereto, and (iii) the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, no further filing, consent, or authorization is
required by PubCo or of its Board of Directors or its shareholders. This
Agreement and the other Exchange Documents have been duly executed and delivered
by PubCo and constitute the legal, valid and binding obligations of PubCo
enforceable against PubCo in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 



9

 

 

(c)            No Conflict; Required Filings and Consents.

 

(i)            Subject to the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, the execution, delivery and performance of the
Exchange Documents by PubCo and the consummation by PubCo of the transactions
contemplated hereby and thereby will not (A) result in a violation of the
Certificate of Incorporation, the terms of any share capital of PubCo or any of
the PubCo Subsidiaries, the Bylaws or any of the organizational documents of
PubCo or any of the PubCo Subsidiaries or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
PubCo or any of the PubCo Subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including U.S. federal
and state securities laws, rules, and regulations, and the rules and regulations
of the Principal Market contemplated pursuant to the Merger Agreement to be
applicable to PubCo or any of the PubCo Subsidiaries or by which any property or
asset of PubCo or any of the PubCo Subsidiaries is bound or affected.

 

(ii)            Except for the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, as required under applicable securities or “Blue
Sky” laws of the states of the United States, and as otherwise described on
Schedule 7(c)(ii), neither PubCo nor any of the PubCo Subsidiaries is required
to obtain any consent, authorization or order of, or, make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Exchange
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations (which PubCo is
required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the Closing
Time (except for those required to be obtained or effected after the Closing
Time, which will be obtained or effected within the time periods prescribed by
applicable law), and PubCo and the PubCo Subsidiaries are unaware of any facts
or circumstances that might prevent PubCo from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence.

 

8.            [RESERVED]

 

9.            Representations and Warranties of Purchaser. Purchaser represents
and warrants to the Merger Parties as of the date hereof, as of the Purchase
Closing Time and as of the Closing Time, as follows:

 

(a)            Organization and Authority. Purchaser has the requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other Exchange Documents to which it is a party. The execution and
delivery by Purchaser of this Agreement and each of the other Exchange Documents
to which it is a party and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by Purchaser’s board
of directors or other governing body. Each of this Agreement and the other
Exchange Documents to which Purchaser is a party have been duly executed and
delivered by Investor and constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Investor in accordance with its terms.

 



10

 

 

(b)            Reliance on Exemptions. Purchaser understands that the Company
Preferred A Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Merger Parties are relying in part upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein and
in the Exchange Documents in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Company Preferred A
Shares. Purchaser understands that the Company Preferred A Shares being
purchased hereunder have not been registered under the 1933 Act, nor qualified
under any foreign or state securities laws, and that they are being offered and
sold pursuant to an exemption from such registration and qualification based in
part upon the representations of such Investor contained herein. Purchaser is
acquiring the Company Preferred A Shares purchased hereunder for its own account
for investment and not with a view towards the resale, transfer or distribution
thereof, nor with any present intention of distributing such Company Preferred A
Shares, in each case in violation of the 1933 Act. Purchaser has not agreed to
give any Person any interest or right in the Company Preferred A Shares.

 

(c)            Validity; Enforcement. This Agreement and the other Exchange
Documents to which Purchaser is a party have been duly and validly authorized,
executed and delivered on behalf of Purchaser and shall constitute the legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(d)            No Conflicts. The execution, delivery and performance by
Purchaser of this Agreement and the other Exchange Documents to which Purchaser
is a party, and the consummation by Purchaser of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Purchaser or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Purchaser is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder or under the other
Exchange Documents to which Purchaser is a party.

 



11

 

 

10.            [RESERVED]

 

11.            [RESERVED]

 

12.            Form D and Blue Sky. The Company shall make all filings and
reports relating to the Share Purchase required under applicable securities or
“Blue Sky” laws of the states of the United States following the date hereof, if
any, and comply with all applicable foreign, federal, state and local laws,
statutes, rules, regulations and the like relating to the Share Purchase.
Purchaser shall reasonably cooperate with the Company in connection with the
foregoing and promptly provide any information reasonably requested by the
Company in connection with any such filing or report.

 

13.            [RESERVED]

 

14.            [RESERVED]

 

15.            Dissenter’s or Appraisal Rights. Effective as of the Closing
Time, Purchaser hereby waives any dissenter’s rights or appraisal rights that it
might have following the consummation of the Business Combination in connection
with the transactions contemplated by this Agreement, the Merger Agreement or
any other agreement or instrument relating to either.

 

16.            Miscellaneous.

 

(a)            Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)            Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 



12

 

 

(c)            Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(d)            Entire Agreement; Amendments. This Agreement, together with the
other Exchange Documents, supersedes all other prior oral or written agreements
among the parties, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, none of the parties makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the parties. No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.

 

(e)            Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party and either receipt of notice is affirmatively
confirmed or the sender follows up with another method of delivery provided
hereunder within two (2) Business Days thereafter); or (c) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be as set forth on the signature page of such party hereto;
provided, that (x) any notice to the Company shall also include a copy to Chart,
and (y) any notice to any Merger Party will also include a copy to each of the
following persons: (i) Ellenoff Grossman & Schole LLP, 1345 Avenue of the
Americas, 11th Floor, New York, NY 10105, Attn: Douglas S. Ellenoff, Esq. and
Richard Baumann; Esq., Facsimile No.: (212) 370-7889; and (ii) Alston & Bird
LLP, 101 S. Tryon St., Suite 4000, Charlotte, NC 28280-4000, Attn: Gary C. Ivey,
Esq. and T. Scott Kummer, Esq., Facsimile: (704) 444-1690. Written confirmation
of receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(a) or (c) above, respectively.

 

(f)            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
None of the parties shall assign this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
parties.

 

(g)            No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 



13

 

 

(h)            Survival. The representations, warranties and covenants of the
parties hereto shall not survive the Closing Time.

 

(i)            Further Assurances. Each party shall use its reasonable best
efforts to do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

(j)            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(k)            [RESERVED]

 



14

 

 

(l)            Trust Fund Waiver. Reference is made to the final prospectus of
Chart dated December 13, 2012 (File No. 333-177280) (the “Prospectus”) relating
to Chart’s initial public offering (the “IPO”). Purchaser represents and
warrants that Purchaser has read the Prospectus and understands that Chart has
established the Trust Fund (as defined in the Merger Agreement) containing the
proceeds of the IPO initially in the amount of at least Seventy-Five Million
Dollars ($75,000,000) for the benefit of Chart’s public stockholders and certain
other parties (including the underwriters of the IPO) and that Chart may
disburse monies from the Trust Fund, including any proceeds therefrom, only as
provided in the Prospectus. For and in consideration of Chart agreeing to enter
into this Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Purchaser agrees (for itself
and on behalf of its affiliates and direct and indirect subsidiaries and equity
holders, and its and their respective successors and assigns, and any other
Indemnitee or other Person claiming by or through Purchaser) that,
notwithstanding any provisions contained in this Agreement, Purchaser does not
now have, and shall not at any time prior to the Closing Time have, any right,
title, interest or claim of any kind in or to, or make any claim against, the
Trust Fund or any asset contained therein (or any distribution therefrom
occurring prior to the Closing Time in accordance with the terms of the Trust
Agreements (as defined in the Merger Agreement)), regardless of whether such
claim arises as a result of, in connection with or relating in any way to, any
proposed or actual business relationship between Purchaser, on the one hand, and
Chart or its subsidiaries, on the other hand, this Agreement, any other Exchange
Document or any other agreement or any other matter, and regardless of whether
such claim arises based on contract, tort, equity or any other theory of legal
liability. Purchaser (for itself and on behalf of its affiliates and direct and
indirect subsidiaries and equity holders, and its and their respective
successors and assigns, and any other Indemnitee or other Person claiming by or
through Investor) hereby irrevocably waives any and all rights, titles,
interests and claims of any kind that Purchaser may have, now or in the future
(in each case, however, prior to the Closing Time), and shall not take any
action or suit, make any claim or demand or seek recovery of any liability,
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or other recourse against, the Trust Fund (or any
distribution therefrom occurring prior to the Closing Time in accordance with
the terms of the Trust Agreements) for any reason whatsoever in respect thereof.
Purchaser agrees and acknowledges that such irrevocable waiver is material to
this Agreement and specifically relied upon by Chart and its affiliates to
induce them to enter into this Agreement. Investor further intends and
understands such waiver to be valid, binding and enforceable under applicable
law. To the extent that Purchaser commences any action, litigation or other
legal proceeding (a “Proceeding”) based upon, in connection with, relating to or
arising out of any matter relating to Chart, which Proceeding seeks, in whole or
in part, monetary relief against Chart, Purchaser hereby acknowledges and agrees
Purchaser’s sole remedy shall be against funds held outside of the Trust Fund
and that such claim shall not permit Purchaser (or any party claiming on
Purchaser’s behalf or in lieu of Purchaser) to have any claim against the Trust
Fund or any amounts contained therein (or any distribution therefrom occurring
prior to the Closing in accordance with the terms of the Trust Agreements). In
the event that Purchaser commences any Proceeding based upon, in connection
with, relating to or arising out of any matter relating to Chart, which
Proceeding seeks, in whole or in part, relief against the Trust Fund (or any
distribution therefrom occurring prior to the Closing in accordance with the
terms of the Trust Agreements) or Chart’s public stockholders, whether in the
form of money damages or injunctive relief, Chart shall be entitled to recover
from Purchaser the associated legal fees and costs in connection with any such
Proceeding in the event Chart prevails in such action or Proceeding. For the
avoidance of doubt, nothing in this Section 16(l) shall affect the right of
Purchaser or its direct or indirect subsidiaries or equity holders, or its or
their respective successors or assigns, or any other Indemnitee or other Person
claiming by or through Purchaser, to redeem any issued and outstanding
securities of Chart held by such Person in accordance with the Prospectus and
Chart’s certificate of incorporation, as amended.

 

(m)            [RESERVED]

 

(n)            [RESERVED]

 

[Signature pages follow]

 



15

 

 

IN WITNESS WHEREOF, Purchaser and the Merger Parties have executed this
Agreement as of the date set forth on the first page of this Agreement.

 



  INVESTOR:       TAS FINANCING SUB INC.         By:       Name:  Benjamin Scott
Terry     Title:    President

 



  Address for Notice:   133 Waller Mill Road   Williamsburg, VA 23185   Attn:
Scott Terry and Jack Gulbin   Facsimile No:  (757) 969-6168

 

[Signature Page to TAS Purchase and Exchange Agreement]

 



 

 

 

IN WITNESS WHEREOF, Purchaser and the Merger Parties have executed this
Agreement as of the date set forth on the first page of this Agreement.

 



CHART:   TEMPUS:       CHART ACQUISITION CORP.   TEMPUS APPLIED SOLUTIONS, LLC  
        By:     By:     Name:  Christopher D. Brady     Name:  Benjamin Scott
Terry   Title:    President     Title:    Manager

 



Address for Notice:   Address for Notice: 555 5th Avenue, 19th Floor   133
Waller Mill Road New York, NY 10017   Williamsburg, VA 23185 Attn:  Joseph
Wright   Attn:  Scott Terry and Jack Gulbin Facsimile No:  (212) 350-8299  
Facsimile No.:  (757) 969-6168

 



PUBCO:   CHART FINANCING SUB:       TEMPUS APPLIED SOLUTIONS
HOLDINGS, INC.   CHART FINANCING SUB INC.           By:     By:    
Name:  Christopher D. Brady     Name:  Christopher D. Brady  
Title:    President     Title:    President

 



Address for Notice:   Address for Notice: 555 5th Avenue, 19th Floor   555 5th
Avenue, 19th Floor New York, NY 10017   New York, NY 10017 Attn: Joseph Wright  
Attn: Joseph Wright Facsimile No:  (212) 350-8299   Facsimile No:  (212)
350-8299

 

[Signature Page to TAS Purchase and Exchange Agreement] 

 



 

 

